Case 1:20-cv-03668-FB-RER Document 5 Filed 08/13/20 Page 1 of 3 PageID #: 59




             Help for Homeowners in Foreclosure
New York State Law requires that we send you this notice about the foreclosure
process. Please read it carefully.

Summons and Complaint

You are in danger of losing your home. If you fail to respond to the summons
and complaint in this foreclosure action, you may lose your home. Please read
the summons and complaint carefully. You should immediately contact an
attorney or your local legal aid office to obtain advice on how to protect
yourself.

Sources of Information and Assistance

The State encourages you to become informed about your options in
foreclosure. In addition to seeking assistance from an attorney or legal aid
office, there are government agencies and non-profit organizations that you
may contact for information about possible options, including trying to work
with your lender during this process.

To locate an entity near you, you may call the toll-free helpline maintained by
the New York State Department of Financial Services at (800) 342-3736 or visit
the Department's website at www.dfs.ny.gov.
Rights and Obligations

YOU ARE NOT REQUIRED TO LEAVE YOUR HOME AT THIS TIME.
You have the right to stay in your home during the foreclosure process. You
are not required to leave your home unless and until your property is sold at
auction pursuant to a judgment of foreclosure and sale.

Regardless of whether you choose to remain in your home, YOU ARE
REQUIRED TO TAKE CARE OF YOUR PROPERTY and pay property taxes
in accordance with state and local law.

Foreclosure rescue scams

Be careful of people who approach you with offers to “save” your home. There
are individuals who watch for notices of foreclosure actions in order to unfairly
Case 1:20-cv-03668-FB-RER Document 5 Filed 08/13/20 Page 2 of 3 PageID #: 60




profit from a homeowner's distress. You should be extremely careful about any
such promises and any suggestions that you pay them a fee or sign over your
deed. State law requires anyone offering such services for profit to enter into a
contract which fully describes the services they will perform and fees they will
charge, and which prohibits them from taking any money from you until they
have completed all such promised services.
Case 1:20-cv-03668-FB-RER Document 5 Filed 08/13/20 Page 3 of 3 PageID #: 61




       Notice to Tenants of Buildings in Foreclosure
New York State Law requires that we provide you this notice about the
foreclosure process. Please read it carefully.

We, Windward Bora LLC, are the foreclosing party and are located at c/o
Hasbani & Light, P.C. 450 Seventh Avenue, Ste 1408, New York, NY 10123. We
can be reached at (646) 490-6677.

The dwelling where your apartment is located is the subject of a foreclosure
proceeding. If you have a lease, are not the owner of the residence, and the
lease requires payment of rent that at the time it was entered into was not
substantially less than the fair market rent for the property, you may be entitled
to remain in occupancy for the remainder of your lease term. If you do not
have a lease, you will be entitled to remain in your home until ninety days after
any person or entity who acquires title to the property provides you with a
notice as required by section 1305 of the Real Property Actions and Proceedings
Law . The notice shall provide information regarding the name and address of
the new owner and your rights to remain in your home. These rights are in
addition to any others you may have if you are a subsidized tenant under
federal, state or local law or if you are a tenant subject to rent control, rent
stabilization or a federal statutory scheme.

ALL RENT-STABILIZED TENANTS AND RENT-CONTROLLED
TENANTS ARE PROTECTED UNDER THE RENT REGULATIONS WITH
RESPECT TO EVICTION AND LEASE RENEWALS. THESE RIGHTS
ARE UNAFFECTED BY A BUILDING ENTERING FORECLOSURE
STATUS.  THE TENANTS IN RENT-STABILIZED AND RENT-
CONTROLLED BUILDINGS CONTINUE TO BE AFFORDED THE SAME
LEVEL OF PROTECTION EVEN THOUGH THE BUILDING IS THE
SUBJECT OF FORECLOSURE. EVICTIONS CAN ONLY OCCUR IN
NEW YORK STATE PURSUANT TO A COURT ORDER AND AFTER A
FULL HEARING IN COURT.
